Case: 22-60113     Document: 00516534114         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                  No. 22-60113                              FILED
                                Summary Calendar                     November 4, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Leonardo Sarellano Nevarez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A089 457 286


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Leonardo Sarellano Nevarez, a native and citizen of Mexico, petitions
   this court for review of an order of the Board of Immigration Appeals (BIA)
   affirming an order of the Immigration Judge denying his application for
   cancellation of removal. He argues that the BIA erred by finding that one of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60113     Document: 00516534114          Page: 2   Date Filed: 11/04/2022




                                   No. 22-60113


   his sons no longer needed educational services, by concluding that he had not
   made the requisite hardship showing, and by denying his request for
   cancellation of removal. We lack jurisdiction to consider these arguments.
   See Patel v. Garland, 142 S. Ct. 1614, 1621-22 (2022); Castillo-Gutierrez v.
   Garland, 43 F.4th 477, 481 (5th Cir. 2022). Consequently, the petition for
   review is DISMISSED.




                                        2